Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 164*—where master is not negligent. Where a plaintiff was injured by the fall of a freight elevator which he was operating, due to the breaking of a pinion, held that a verdict for such plaintiff was against the manifest weight of evidence, since it did not appear that the defendant was negligent in inspecting such elevator, or that an old break in such pinion, if it existed, could have been discovered by careful inspection. 2. Trial, § 40*—when jurors may examine injured person. Where a person injured suffered from a comminuted fracture of the kneecap, and the character and extent of such injury was a subject for expert testimony, it was error to permit some of the jurors to examine such injury to determine its extent.